Citation Nr: 1620740	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  14-22 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected PTSD with depressive disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is part of the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was examined by VA for PTSD in November 2012.  At the March 2016 Board hearing, he testified that his disability had worsened since that examination.  As worsening symptomatology has been described, he is entitled to a new VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

At the March 2016 hearing, the Veteran also testified that that he had not worked in five or six years due to his PTSD symptoms.  This testimony raises the question of entitlement to TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  Further development is required.

At the hearing the Veteran reported receiving current treatment from the Houston VA Medical Center.  The Veteran's claims file contains VA treatment record dated though April 2014, and VA has an obligation to seek the updated treatment record.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment for PTSD with depressive disorder from the Houston VAMC dated since April 2014.  

If any records cannot be obtained; the Veteran must be notified of the missing records, the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

2.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.  

In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability.  

3.  After all available records have been associated with the claims file; scheduled the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims file and a copy of this remand must be provided to the examiner for review. 

The examiner should provide an opinion as to the impact of the service connected disabilities on the Veteran's ability to engage in gainful employment (employment paying more than the poverty rate for a single person).

4.  If there are any periods when the Veteran was unemployed and did not meet the criteria for TDIU, refer the case to the Director of VA's Compensation and Pension Service for adjudication in accordance with 38 C.F.R. § 4.16(b) (2015).

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


